                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

BRYN ELLIS                                                                           PLAINTIFF

V.                                                       CAUSE NO. 3:18-CV-850-CWR-MTP

SUPERINTENDENT RON KING                                                            DEFENDANT

                                             ORDER

       Before the Court is Bryn Ellis’s objection to the Magistrate Judge’s Report and

Recommendation. Ellis argues that his habeas petition should be considered to be timely filed

because he meets the ‘actual innocence’ exception to the statute of limitations.

       The undersigned is unable to agree. Its review indicates that the Magistrate Judge

correctly found that Ellis has not met the very high standard necessary to invoke the actual

innocence gateway. As a result, the Report and Recommendation is adopted as this Court’s own

findings.

       A separate Final Judgment shall issue this day. No certificate of appealability will be

granted.

       SO ORDERED, this the 7th day of August, 2019.

                                             s/ Carlton W. Reeves
                                             UNITED STATES DISTRICT JUDGE
